DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 08/30/2022. 
Response to Arguments
Applicant's arguments filed 08/30/2022 have been fully considered but they are not persuasive. 
In that remarks, applicant's argues in substance:
Applicant argues: “In rejecting the claims, the Examiner relies on Oks to teach "the photographs being categorized based on an interaction with a photograph on social media" and "types of photographs the user has previously liked". 
However, the Examiner alleges "sending photographs over a network with friends" makes it "reasonable to assume that the user liked it".
It appears that the Examiner is making an inherency rejection as Oks does not 
affirmatively teach "the photographs are liked". We would refer the Examiner to MPEP §2112 which states "The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic", and "To establish inherency, the extrinsic evidence 'must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient."' 
For example, a user can send photographs that they do not like over the network to other users. Oks makes no distinction between a "liked" or "not liked" photograph. Applicant notes that rejections based on 35 U.S.C. § 103 must rest on a factual basis. In making such a rejection, the Examiner has the initial duty of supplying the requisite factual basis. The Examiner may not, because of doubts that the invention is patentable, resort to speculation, unfounded assumptions or hindsight reconstruction to supply deficiencies in the factual basis. In re Warner, 379 F.2d 1011, 1017 (CCPA 1967). 
There is no factual basis in Oks to conclude that Oks teaches "liking" a photograph other than the Examiner's conclusory statement. Or, should the Examiner be taking Official Notice, appropriate indication is requested.
Examiner’s Response: Examiner respectfully disagrees. Oks states in Paragraph 0021-0025:
	“[0021] According to the invention, the camera learns from the user's behavior after shooting, which photos he likes and which photos he does not like. The user's perception of the image can be determined in a plurality of ways, based on user's behavior, and the invention is not meant to be limited to any specific behavioral analysis. Illustrative and non-limitative examples of such analysis include: 

[0022] 1. Images that were deleted--it is reasonably assumed that if an image has been deleted that means the user didn't like it. 

[0023] 2. Images that user have further used--if a user sends an image by MMS, or saves it to a PC or prints it, it is reasonable to assume that the user liked it. 

[0024] 3. The number of times that the user views the same image is also an indication of his liking. 

[0025] 4. Direct inputs can be obtained by the user by posing "Yes/No question" to him.”
Oks makes a distinction between liked and disliked photographs by determining whether a user further utilizes the photograph. “Images that user have further used--if a user sends an image by MMS, or saves it to a PC or prints it” are determined as photographs the user likes by Oks. 

Applicant’s arguments with respect to claims 1-11 and 14-15 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 08/30/2022, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.
Claim Objections
Claims 1, 3 and 5 are objected to because of the following informalities:  
Claim 1 recites “the plurality of factors include a combination of a user- specific factor” in lines 13-14. Examiner suggests amending the limitation to recite “the plurality of factors include a user- specific factor” or ““the plurality of factors include a combination of a user- specific factors”
Claim 3 recites “the plurality of factors include a combination of a user- specific factor” in lines 15-16. Examiner suggests amending the limitation to recite “the plurality of factors include a user- specific factor” or ““the plurality of factors include a combination of a user- specific factors”
Claim 5 recites “the plurality of factors include a combination of a user- specific factor” in lines 15-16. Examiner suggests amending the limitation to recite “the plurality of factors include a user- specific factor” or ““the plurality of factors include a combination of a user- specific factors”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 14-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the social media application" in lines 30 and 31.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes claim 1 recites “an application of a social media platform” in line 9.
Claim 1 recites “the social media” in line 33. There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 7, 9-11 and 14-15 are rejected as being dependent on claim 1.

Claim 3 recites the limitation "the social media application" in lines 32 and 33.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes claim 1 recites “an application of a social media platform” in line 11.
Claim 3 recites “the social media” in line 35. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is rejected as being dependent on claim 3.

Claim 5 recites “the social media” in line 34. There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 8 are rejected as being dependent on claim 5.

Claim 6 recites “the social media platform” in line 5. There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites “the social media” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites “the social media” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0060690 A1) in view of Kim (US 2014/0232920 A1) in view of Oks et al. (US 2009/0284621 A1) in further view of Syed et al. (US 2013/0050507 A1) in further view of Yoshizumi et al. (US 2012/0002075 A1) in further view of DeLuca et al. (US 2015/0295867 A1).

Regarding claim 1, Lee et al. (hereafter referred as Lee) teaches a computer-implemented preferred picture-taking method for taking a picture (Lee, Paragraph 0063-0064, The picture is the picture captured after adjustment to match the template.) with a camera (Lee, Fig. 3), the method comprising: 
importing pictures from a plurality of sources that include pictures from a medium; and pictures from an other camera (Lee, Paragraphs 0045 and 0050-0051, Reference images may be works done by other professional photographers (an other camera) and may be downloaded/imported. The source of the downloaded/imported images is a medium.);
identifying a photographic template from a plurality of templates based on a plurality of factors (Lee, Fig. 3B, Block 324, Paragraphs 0053-0054), and
wherein: 
the plurality of factors include a combination of a user-specific factor (Lee, Paragraph 0051, Reference images, imported by the user, to be converted to image templates may be considered to be “a user-specific factor”.); 
matching a feature of a current photographic scene of a picture to be taken with a template feature of a photographic template determined to be a closest match, the feature being a position and an orientation of a subject in the picture to be taken (Lee, Fig. 3B, Block 316, Paragraphs 0027, 0044, 0057-0058, Fig. 3C, Block 326, Paragraph 0061); and 
before taking the picture (Lee, Paragraph 0063-0064, The picture is the picture captured after providing the set of instructions to adjust the image to match the template.) providing; a set of instructions including directional movement instructions to each of: a photographer, and a computing system controlling the camera to adjust the feature of the current photographic scene such that a feature of the subject of the current photographic scene most matches the template feature of the photographic template (Lee, Fig. 3C, Block 330, Paragraph 0063-0064), 
wherein the plurality of templates are extracted from the photographs according to the plurality of factors (Lee, Paragraphs 0045-0047).
However, Lee does not teach the plurality of templates based on types of photographs that the user has previously indicated to like based on an interaction by the user using an interface of an application of a social media platform, wherein: the plurality of templates include the pictures from the medium and the pictures from the other camera; providing a set of instructions including directional movement instructions to both a pan tilt computing system controlling the camera and the subject in the picture to be taken; and a second set of instructions including pose change instructions to the subject in the picture to be taken to adjust the feature of the current photographic scene such that a feature of the subject of the current photographic scene most matches the template feature of the photographic template, nor the photographs being categorized based on the interaction with a photograph on the social media application, the interaction including accessing the user interface of the social media application to interact with the photograph, and wherein the plurality of templates are updated via learning from an other source of past activity and the learning prioritizes an uploaded photograph to the social media from a camera roll of the subject.
In reference to Kim, Kim teaches before taking a picture (Kim, Paragraph 0032, The picture is a picture captured after guiding the user.), providing; a set of instructions including directional movement instructions to a subject in the picture to be taken and a second set of instructions including pose change instructions to the subject in the picture to be taken such that a feature of the subject of the current photographic scene most matches the template feature of the photographic template (Kim, Fig. 7, Paragraph 0063).
These arts are analogous since they are both related to helping a user capture an image. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the invention of Lee with the method of providing instructions to a subject in the picture as seen in Kim to direct the subject to a desired position in the image in the case the photographer captures images of human subjects.
However, the combination of Lee and Kim does not teach the plurality of templates based on types of photographs that the user has previously indicated to like based on an interaction by the user using an interface of an application of a social media platform, wherein: the plurality of templates include the pictures from the medium and the pictures from the other camera; providing a set of instructions including directional movement instructions to a pan tilt computing system controlling the camera, nor the photographs being categorized based on the interaction with a photograph on the social media application, the interaction including accessing the user interface of the social media application to interact with the photograph, and wherein the plurality of templates are updated via learning from an other source of past activity and the learning prioritizes an uploaded photograph to the social media from a camera roll of the subject.
In reference to Oks et al. (hereafter referred as Oks), Oks teaches identifying a photographic template based on: 
a plurality of factors (Oks, Paragraph 0032-0034); and 
types of photographs that the user has previously indicated to like based on an interaction by the user (Oks, Fig. 4, Steps 8-10, Paragraphs 0002, 0021, 0033-0035, The template is updated according to the behavior of the user of which photos the user likes. By continually updating the template, types of photographs that the user has previously indicated to like would still be used in creating the updated template.), 
wherein;
the plurality of factors include a combination of a user-specific factor (Oks, Paragraph 0035, The user-specific factor is considered to be “conclusions on the individual preferences of the user”.);
wherein the plurality of templates are extracted from the photographs according to the plurality of factors (Oks, Paragraphs 0020, 0029 and 0035), the photographs being categorized based on the interaction with a photograph on social media (Oks, Fig. 4, Steps 8-10, Paragraphs 0002, 0021, 0033-0034, Oks states images are sent over networks, such as cellular networks or the Internet, to be shared with friends and social communities and further states images that user have further used--if a user sends an image by MMS, or saves it to a PC or prints it, it is reasonable to assume that the user liked it. It would have been obvious that by sending an image to a social community (social media), it is also reasonable to assume that the user liked it. Photographs are categorized as the user likes or dislikes.), and 
wherein the plurality of templates are updated via learning from an other source of past activity (Oks, Fig. 4, Blocks 5-11, Paragraphs 0033-0035 and 0021, The templates are updated in steps 13-14 (Examiner notes step “10” immediately preceding step “14” is step 13 and incorrectly labeled 10), steps 5-11 are previous steps and are considered to be past activity prior to steps 13 and 14.) and the learning prioritizes an uploaded photograph to the social media from a camera roll of the subject (Oks, Fig. 4, Steps 7-10, Liked photographs (uploaded to the social media) are considered to be prioritized for learning. The camera memory which stores the images (Oks, Fig. 7, Step 7, Paragraph 0033) may be considered the camera roll. Images containing the subject in the memory may be considered to be the camera roll of the subject. Alternatively, the camera may belong to the subject of the image and the camera roll of the subject may be all images in the camera memory.).
These arts are analogous since they are all related to helping a user capture an image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee and Kim with the method of iteratively updating the templates as seen in Oks to adjust for the user’s change in preferences (Oks, Paragraph 0031).
However, the combination of Lee, Kim and Oks does not teach the types of photographs that the user has previously indicated to like based on an interaction by the user using an interface of an application of a social media platform, wherein: the plurality of templates include the pictures from the medium and the pictures from the other camera; providing a set of instructions including directional movement instructions to a pan tilt computing system controlling the camera, nor the interaction is with a photograph on the social media application, the interaction including accessing the user interface of the social media application to interact with the photograph.
In reference to Syed et al. (hereafter referred as Syed), Syed teaches importing pictures from a plurality of sources that include pictures from a medium and pictures from an other camera (Syed, Fig. 2-3 and 5, Paragraphs 0028 and 0031-0032, The recipe (template) contains an image generated by the other camera. The recipe may then be downloaded from a cloud-based server to be used. Therefore, the camera using the recipe is downloading a picture from a medium and a picture from the other camera.); 
identifying a photographic template from a plurality of templates based on a plurality of factors (Syed, Fig. 4, Blocks 142-146, Paragraphs 0033-0034 and 0038-0039), and
the plurality of templates include the pictures from the medium and the pictures from the other camera (Syed, Fig. 2-3 and 5, Paragraphs 0028 and 0031-0032, The recipe (template) contains an image generated by the other camera. The recipe may then be downloaded from a server to be used. Therefore, the recipe that is downloaded includes a picture from the medium and the picture from the other camera.). 
These arts are analogous since they are all related to helping a user capture an image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee, Kim and Oks with the method of sharing templates and including an image in the template as seen in Syed to allow for other users to use the template (Syed, Paragraph 0028) and to allow users to view the template image (Syed, Paragraph 0038).
However, the combination of Lee, Kim, Oks and Syed does not teach the types of photographs that the user has previously indicated to like based on an interaction by the user using an interface of an application of a social media platform, providing a set of instructions including directional movement instructions to a pan tilt computing system controlling the camera, nor the interaction is with a photograph on the social media application, the interaction including accessing the user interface of the social media application to interact with the photograph.
In reference to Yoshizumi et al. (hereafter referred as Yoshizumi), Yoshizumi teaches a computer-implemented preferred picture-taking method for taking a picture (Yoshizumi, Fig. 11A, Step F123, Paragraph 0275, The picture is the picture captured after steps F121-F123) with a camera, and 
before taking the picture (Yoshizumi, Fig. 11A, Step F123, Paragraph 0275, The picture is the picture captured after steps F121-F123), providing; a set of instructions including directional movement instructions (Yoshizumi, Fig. 11A, Steps F122-F123, Paragraph 0271) to a pan tilt computing system (Yoshizumi, Fig. 7, control unit 27, camera platform-compatible communication unit 34 and/or camera platform 10) controlling the camera for automatically adjusting position of the camera (Yoshizumi, Paragraphs 0267-0272).
 These arts are analogous since they are all related to helping a user capture an image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee, Kim, Oks and Syed with the pan tilt computing system as seen in Yoshizumi to allow the device to automatically position the camera for an optimal composition (Yoshizumi, Paragraph 0004). That is, Lee teaches the device may automatically adjust the position of the device (Lee Paragraph 0064) but does not disclose the mechanism for adjusting the position. Yoshizumi discloses a pan tilt computing system for automatically adjust the position of the device.
However, the combination of Lee, Kim, Oks, Syed and Yoshizumi does not teach the types of photographs that the user has previously indicated to like based on an interaction by the user using an interface of an application of a social media platform, nor the interaction is with a photograph on the social media application, the interaction including accessing the user interface of the social media application to interact with the photograph.
In reference to DeLuca et al. (hereafter referred as DeLuca), DeLuca teaches types of photographs that the user has indicated to like are based on an interaction (DeLuca, Paragraph 0026 and 0028) by the user using an interface of an application (DeLuca, Fig. 1, Posting Program 122, Paragraphs 0025 and 0030) of a social media platform (DeLuca, Fig. 1, social media site/server 140 and 142, Paragraphs 0021-0022), and the interaction is with a photograph on the social media application, the interaction including accessing the user interface of the social media application to interact with the photograph (DeLuca, Fig. 1, Posting Program 122, Paragraphs 0025-0026 and 0028-0030).
These arts are analogous since they are all related to imaging devices and determining if a user likes an image (Oks and DeLuca). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Lee, Kim, Oks, Syed and Yoshizumi with the method of determining if an image is liked by a user as seen in DeLuca.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination of Lee, Kim, Oks, Syed and Yoshizumi with the additional method of determining if an image is liked by a user as seen in DeLuca since it is a known alternative method of detecting and providing definitive user sentiment (positive, negative, or neutral sentiment) toward an image (DeLuca, Paragraphs 0028-0029) and would provide similar and expected results for determining if the user likes an image.
Claims 3 and 5 are rejected for the same reasons as claim 1.

Regarding claim 7, the combination of Lee, Kim, Oks, Syed, Yoshizumi and DeLuca teaches the computer-implemented method of claim 1 (see claim 1 analysis), wherein the plurality of templates are created from extracted features of the photographs (Lee, Paragraphs 0045-0047).

Regarding claim 8, the combination of Lee, Kim, Oks, Syed, Yoshizumi and DeLuca teaches the system of claim 5 (see claim 5 analysis), wherein the plurality of templates are generated from extracted features of the photographs (Lee, Paragraphs 0045-0047).

Regarding claim 9, the combination of Lee, Kim, Oks, Syed, Yoshizumi and DeLuca teaches the computer-implemented method of claim 1 (see claim 1 analysis), wherein the interaction comprises a positive action towards the photograph using a feature of the social media (Oks, Fig. 4, Steps 8-10, Paragraphs 0002, 0021, 0033-0034).

Regarding claim 10, the combination of Lee, Kim, Oks, Syed, Yoshizumi and DeLuca teaches the computer-implemented method of claim 1 (see claim 1 analysis), wherein the interaction comprises an interaction with the social media about the photograph (Oks, Fig. 4, Steps 8-10, Paragraphs 0002, 0021, 0033-0034, Oks states images are sent over networks, such as cellular networks or the Internet, to be shared with friends and social communities and further states images that user have further used--if a user sends an image by MMS, or saves it to a PC or prints it, it is reasonable to assume that the user liked it. It would have been obvious that by sending an image to a social community (social media), it is also reasonable to assume that the user liked it.).

Regarding claim 11, the combination of Lee, Kim, Oks, Syed, Yoshizumi and DeLuca teaches the computer-implemented method of claim 1 (see claim 1 analysis), wherein the interaction comprises an interaction with the photograph by the user to upload the photograph to social media (Oks, Fig. 4, Steps 8-10, Paragraphs 0002, 0021, 0033-0034, Oks states images are sent over networks, such as cellular networks or the Internet, to be shared with friends and social communities and further states images that user have further used--if a user sends an image by MMS, or saves it to a PC or prints it, it is reasonable to assume that the user liked it. It would have been obvious that by sending/uploading an image to a social community (social media), it is also reasonable to assume that the user liked it.).

Regarding claim 14, the combination of Lee, Kim, Oks, Syed, Yoshizumi and DeLuca teaches the computer-implemented method of claim 1 (see claim 1 analysis), wherein the set of instructions are provided separately to each of the photographer, the pan tilt computing system, and the subject (Lee, Fig. 3C, Block 330, Paragraphs 0063 and 0064, Kim, Fig. 7, Paragraph 0063, Yoshizumi, Fig. 7, camera platform-compatible communication unit 34 and/or camera platform 10, The instructions provided to the photographer are considered to be separate from the instructions provided to the pan tilt computing system and the subject. The instructions provided to the pan tilt computing system are considered to be separate from the instructions provided to the photographer and the subject. The instructions provided to the subject are considered to be separate from the instructions provided to the photographer and the pan tilt computing system.).

Regarding claim 15, the combination of Lee, Kim, Oks, Syed, Yoshizumi and DeLuca teaches the computer-implemented method of claim 1 (see claim 1 analysis), wherein the user-specific factor includes imported pictures by the user (Lee, Paragraph 0051).

Claims 2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0060690 A1) in view of Kim (US 2014/0232920 A1) in view of Oks et al. (US 2009/0284621 A1) in further view of Syed et al. (US 2013/0050507 A1) in further view of Yoshizumi et al. (US 2012/0002075 A1) in further view of DeLuca et al. (US 2015/0295867 A1) in further view of Bolle et al. (US 6,301,440 A1) in further view of Ciurea et al. (US 2012/0242796 A1).

Regarding claim 2, the combination of Lee, Kim, Oks, Syed, Yoshizumi and DeLuca teaches the computer-implemented method of claim 1 (see claim 1 analysis), wherein the plurality of factors for identifying the photographic template is collected from each of: 
photographs in a user database (Lee, Paragraphs 0053-0054); 
imported photographs from external sources (Lee, Paragraphs 0045 and 0050); and 
uploaded photographs to the social media platform (Oks, Fig. 4, Steps 8-10, Paragraphs 0002, 0021, 0033-0034);
wherein a closest photographic template is determined based on:
a facial orientation (Lee, Figs. 2, Fig. 3B, Block 324)
and wherein the set of instructions comprises each of: 
a set of instructions for the subject of the photograph to follow (Kim, Fig. 7, Paragraph 0063); 
an automatic control of the camera to adjust the current photographic scene via the instructions sent to the pan tilt computing system controlling the camera (Lee, Paragraph 0064, Yoshizumi, Paragraphs 0267-0272); and
a set of instructions for the photographer to adjust a setting of the user camera (Lee, Paragraph 0063).
However, the combination of Lee, Kim, Oks, Syed, Yoshizumi and DeLuca does not teach wherein a closest photographic template is determined based on each of: a number of animate subjects in the photographic scene; a determination of an approximate distance to a background scenery and gauging whether the background scenery has a predetermined level of importance to the photographic scene; a similarity to the animate subjects and a background scenery in the photographic scene; and a facial orientation of each of the subjects.
In reference to Bolle, Bolle teaches determining a photographic template, wherein a closest photographic template is determined based on each of: 
a number of animate subjects in the photographic scene (Bolle, Column 4, Lines 26-44); 
a determination of an approximate distance to a background scenery (Bolle, Fig. 2, Element 203)
a similarity to the animate subjects and a background scenery in the photographic scene (Bolle, Column 4, Lines 26-44 and 45-63); and 
a facial orientation of each of the subjects (Bolle, Column 4, Lines 26-44).
These arts are analogous since they are all related to helping a use capture an image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination Lee, Kim, Oks, Syed, Yoshizumi and DeLuca with the additional parameters to determine a template as seen in Bolle to allow the device to adjust camera settings to take into account the number of subjects or scenery in the image.
However, the combination of Lee, Kim, Oks, Syed, Yoshizumi, DeLuca and Bolle does not teach the plurality of factors for identifying the photographic template is collected from: gauging whether the background scenery has a predetermined level of importance to the photographic scene.
In reference to Ciurea et al. (hereafter referred as Ciurea), Ciurea teaches a determination of an approximate distance to a background scenery (Ciurea, Fig. 2, Element 200), and gauging whether the background scenery has a predetermined level of importance to the photographic scene (Ciurea, Figs. 2 and 3, Paragraph 0022).
These arts are analogous since they are all related to imaging devices helping the user compose the image. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Lee, Kim, Oks, Syed, Yoshizumi, DeLuca and Bolle with the method of classifying landscapes as seen in Ciurea.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination Lee, Kim, Oks, Syed, Yoshizumi, DeLuca and Bolle with the method of classifying landscapes as seen in Ciurea the since it is a known method of classifying landscape photography using a depth map and would provide similar and expected results.
Claims 4 and 6 are rejected for the same reasons as claim 2.


Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0060690 A1) in view of Kim (US 2014/0232920 A1) in view of Oks et al. (US 2009/0284621 A1) in further view of Syed et al. (US 2013/0050507 A1) in further view of Yoshizumi et al. (US 2012/0002075 A1).

Regarding claim 5, Lee et al. (hereafter referred as Lee) teaches a preferred picture-taking system (Lee, Fig. 1) for taking a picture (Lee, Paragraph 0063-0064, The picture is the picture captured after adjustment to match the template.) with a camera (Lee, Fig. 3), the system comprising: 
a processor (Lee, Fig. 1, Processor 102); and
a memory (Lee, Fig. 1, memory 106) operably coupled to the processor, the memory storing instructions to cause the processor to perform:
importing pictures from a plurality of sources that include pictures from a medium; and pictures from an other camera (Lee, Paragraphs 0045 and 0050-0051, Reference images may be works done by other professional photographers (an other camera) and may be downloaded/imported. The source of the downloaded/imported images is a medium.);
identifying a photographic template from a plurality of templates based on: a plurality of factors (Lee, Fig. 3B, Block 324, Paragraphs 0053-0054), 
the plurality of factors include a combination of a user-specific factor (Lee, Paragraph 0051, Reference images, imported by the user, to be converted to image templates may be considered to be “a user-specific factor”.); 
wherein:
matching a feature of a current photographic scene of a picture to be taken with a template feature of a photographic template determined to be a closest match, the feature being a position and an orientation of a subject in the picture to be taken (Lee, Fig. 3B, Block 316, Paragraphs 0027, 0044, 0057-0058, Fig. 3C, Block 326, Paragraph 0061); and 
before taking the picture (Lee, Paragraph 0063-0064, The picture is the picture captured after providing the set of instructions to adjust the image to match the template.), providing; 
a set of instructions including directional movement instructions to each of: a photographer; and a computing system controlling the camera to adjust the feature of the current photographic scene such that a feature of the subject of the current photographic scene most matches the template feature of the photographic template (Lee, Fig. 3C, Block 330, Paragraph 0063-0064), 
wherein the plurality of templates are extracted from the photographs according to the plurality of factors (Lee, Paragraphs 0045-0047).
However, Lee does not teach the plurality of templates based on types of photographs that the user has previously indicated to like; the plurality of templates include the pictures from the medium and the pictures from the other camera; providing a set of instructions including directional movement instructions to both a pan tilt computing system controlling the camera and the subject in the picture to be taken and a second set of instructions including pose change instructions to the subject in the picture to be taken to adjust the feature of the current photographic scene such that a feature of the subject of the current photographic scene most matches the template feature of the photographic template, nor the photographs being categorized based on an interaction with a photograph on a social media application, and wherein the plurality of templates are updated via learning from an other source of past activity and the learning prioritizes an uploaded photograph to the social media from a camera roll of the subject.
In reference to Kim, Kim teaches before taking a picture (Kim, Paragraph 0032, The picture is a picture captured after guiding the user.), providing: a set of instructions including directional movement instructions to a subject in the picture to be taken and a second set of instructions including pose change instructions to the subject in the picture to be taken such that a feature of the subject of the current photographic scene most matches the template feature of the photographic template (Kim, Fig. 7, Paragraph 0063).
These arts are analogous since they are both related to helping a user capture an image. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the invention of Lee with the method of providing instructions to a subject in the picture as seen in Kim to direct the subject to a desired position in the image in the case the photographer captures images of human subjects.
However, the combination of Lee and Kim does not teach the plurality of templates based on types of photographs that the user has previously indicated to like; the plurality of templates include the pictures from the medium and the pictures from the other camera; providing a set of instructions including directional movement instructions to a pan tilt computing system controlling the camera, nor the photographs being categorized based on an interaction with a photograph on a social media application, and wherein the plurality of templates are updated via learning from an other source of past activity and the learning prioritizes an uploaded photograph to the social media from a camera roll of the subject.
In reference to Oks et al. (hereafter referred as Oks), Oks teaches identifying a photographic template based on: a plurality of factors, and types of photographs that the user has previously indicated to like (Oks, Paragraph 0035, The template is updated according to the behavior of the user of which photos the user likes. By continually updating the template, types of photographs that the user has previously indicated to like would still be used in creating the updated template.); wherein:
the plurality of factors include a combination of a user-specific factor (Oks, Paragraph 0035, The user-specific factor is considered to be “conclusions on the individual preferences of the user”);
wherein the plurality of templates are extracted from the photographs (Oks, Paragraphs 0020, 0029 and 0035), the photographs being categorized based on an interaction with a photograph on a social media application (Oks, Fig. 4, Steps 8-10, Paragraphs 0002, 0021, 0033-0034, Oks states images are sent over networks, such as cellular networks or the Internet, to be shared with friends and social communities and further states images that user have further used--if a user sends an image by MMS, or saves it to a PC or prints it, it is reasonable to assume that the user liked it. It would have been obvious that by sending an image to a social community (social media), it is also reasonable to assume that the user liked it. Further, the program/function for sending the image to a social community (social media) is considered to be a social media application. Photographs are categorized as the user likes or dislikes.), and 
wherein the plurality of templates are updated via learning from an other source of past activity (Oks, Fig. 4, Blocks 5-11, Paragraphs 0033-0035 and 0021, The templates are updated in steps 13-14 (Examiner notes step “10” immediately preceding step “14” is step 13 and incorrectly labeled 10), steps 5-11 are previous steps and are considered to be past activity prior to steps 13 and 14.) and the learning prioritizes an uploaded photograph to the social media from a camera roll of the subject (Oks, Fig. 4, Steps 7-10, Liked photographs (uploaded to the social media) are considered to be prioritized for learning. The camera memory which stores the images (Oks, Fig. 7, Step 7, Paragraph 0033) may be considered the camera roll. Images containing the subject in the memory may be considered to be the camera roll of the subject. Alternatively, the camera may belong to the subject of the image and the camera roll of the subject may be all images in the camera memory.).
These arts are analogous since they are all related to helping a user capture an image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee and Kim with the method of iteratively updating the templates as seen in Oks to adjust for the user’s change in preferences (Oks, Paragraph 0031). 
However, the combination of Lee, Kim and Oks does not teach the plurality of templates including the pictures from the medium and the pictures from the other camera, providing a set of instructions including directional movement instructions to a pan tilt computing system controlling the camera.
In reference to Syed et al. (hereafter referred as Syed), Syed teaches importing pictures from a plurality of sources that include pictures from a medium and pictures from an other camera (Syed, Fig. 2-3 and 5, Paragraphs 0028 and 0031-0032, The recipe (template) contains an image generated by the other camera. The recipe may then be downloaded from a cloud-based server to be used. Therefore, the camera using the recipe is downloading a picture from a medium and a picture from the other camera.); 
identifying a photographic template from a plurality of templates based on a plurality of factors (Syed, Fig. 4, Blocks 142-146, Paragraphs 0033-0034 and 0038-0039), and
the plurality of templates including the pictures from the medium and the pictures from the other camera (Syed, Fig. 2-3 and 5, Paragraphs 0028 and 0031-0032, The recipe (template) contains an image generated by the other camera. The recipe may then be downloaded from a server to be used. Therefore, the recipe that is downloaded includes a picture from the medium and the picture from the other camera.). 
These arts are analogous since they are all related to helping a user capture an image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee, Kim and Oks with the method of sharing templates and including an image in the template as seen in Syed to allow for other users to use the template (Syed, Paragraph 0028) and to allow users to view the template image (Syed, Paragraph 0038).
However, the combination of Lee, Kim, Oks and Syed does not teach providing a set of instructions including directional movement instructions to a pan tilt computing system controlling the camera.
In reference to Yoshizumi et al. (hereafter referred as Yoshizumi), Yoshizumi teaches a computer-implemented preferred picture-taking method for taking a picture (Yoshizumi, Fig. 11A, Step F123, Paragraph 0275, The picture is the picture captured after steps F121-F123) with a camera, and 
before taking the picture (Yoshizumi, Fig. 11A, Step F123, Paragraph 0275, The picture is the picture captured after steps F121-F123), providing; before taking the picture (Yoshizumi, Fig. 11A, Step F123, Paragraph 0275, The picture is the picture captured after steps F121-F123), a set of instructions including directional movement instructions (Yoshizumi, Fig. 11A, Steps F122-F123, Paragraph 0271) to a pan tilt computing system (Yoshizumi, Fig. 7, control unit 27, camera platform-compatible communication unit 34 and/or camera platform 10) controlling the camera for automatically adjusting position of the camera (Yoshizumi, Paragraphs 0267-0272).
 These arts are analogous since they are all related to helping a user capture an image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Lee, Kim, Oks and Syed with the pan tilt computing system as seen in Yoshizumi to allow the device to automatically position the camera for an optimal composition (Yoshizumi, Paragraph 0004). That is, Lee teaches the device may automatically adjust the position of the device (Lee Paragraph 0064) but does not disclose the mechanism for adjusting the position. Yoshizumi discloses a pan tilt computing system for automatically adjust the position of the device.

Regarding claim 8, the combination of Lee, Kim, Oks, Syed and Yoshizumi teaches the system of claim 5 (see claim 5 analysis), wherein the plurality of templates are generated from extracted features of the photographs (Lee, Paragraphs 0045-0047).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0060690 A1) in view of Kim (US 2014/0232920 A1) in view of Oks et al. (US 2009/0284621 A1) in further view of Syed et al. (US 2013/0050507 A1) in further view of Yoshizumi et al. (US 2012/0002075 A1) in further view of Bolle et al. (US 6,301,440 A1) in further view of Ciurea et al. (US 2012/0242796 A1).

Regarding claim 6, the combination of Lee, Kim, Oks, Syed and Yoshizumi teaches the system of claim 5 (see claim 5 analysis), wherein the plurality of factors for identifying the photographic template is collected from each of: 
photographs in a user database (Lee, Paragraphs 0053-0054); 
imported photographs from external sources (Lee, Paragraphs 0045 and 0050); and 
uploaded photographs to the social media platform (Oks, Fig. 4, Steps 8-10, Paragraphs 0002, 0021, 0033-0034);
wherein a closest photographic template is determined based on:
a facial orientation (Lee, Figs. 2, Fig. 3B, Block 324)
and wherein the set of instructions comprises each of: 
a set of instructions for the subject of the photograph to follow (Kim, Fig. 7, Paragraph 0063); 
an automatic control of the camera to adjust the current photographic scene via the instructions sent to the pan tilt computing system controlling the camera (Lee, Paragraph 0064, Yoshizumi, Paragraphs 0267-0272); and
a set of instructions for the photographer to adjust a setting of the user camera (Lee, Paragraph 0063).
However, the combination of Lee, Kim, Oks, Syed and Yoshizumi does not teach wherein a closest photographic template is determined based on each of: a number of animate subjects in the photographic scene; a determination of an approximate distance to a background scenery and gauging whether the background scenery has a predetermined level of importance to the photographic scene; a similarity to the animate subjects and a background scenery in the photographic scene; and a facial orientation of each of the subjects.
In reference to Bolle, Bolle teaches determining a photographic template, wherein a closest photographic template is determined based on each of: 
a number of animate subjects in the photographic scene (Bolle, Column 4, Lines 26-44); 
a determination of an approximate distance to a background scenery (Bolle, Fig. 2, Element 203)
a similarity to the animate subjects and a background scenery in the photographic scene (Bolle, Column 4, Lines 26-44 and 45-63); and 
a facial orientation of each of the subjects (Bolle, Column 4, Lines 26-44).
These arts are analogous since they are all related to helping a use capture an image. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination Lee, Kim, Oks, Syed and Yoshizumi with the additional parameters to determine a template as seen in Bolle to allow the device to adjust camera settings to take into account the number of subjects or scenery in the image.
However, the combination of Lee, Kim, Oks, Syed, Yoshizumi and Bolle does not teach the plurality of factors for identifying the photographic template is collected from: gauging whether the background scenery has a predetermined level of importance to the photographic scene.
In reference to Ciurea et al. (hereafter referred as Ciurea), Ciurea teaches a determination of an approximate distance to a background scenery (Ciurea, Fig. 2, Element 200), and gauging whether the background scenery has a predetermined level of importance to the photographic scene (Ciurea, Figs. 2 and 3, Paragraph 0022).
These arts are analogous since they are all related to imaging devices helping the user compose the image. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination of Lee, Kim, Oks, Syed, Yoshizumi and Bolle with the method of classifying landscapes as seen in Ciurea.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the combination Lee, Kim, Oks, Syed, Yoshizumi and Bolle with the method of classifying landscapes as seen in Ciurea the since it is a known method of classifying landscape photography using a depth map and would provide similar and expected results.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698  

/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698